DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 13-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchele et al. (WO 2004/108532).
Re claim 1, Buchele et al. disclose a locking isolator (100), comprising: one or more joints (102, 104) configured to transition between a clearance fit state and an interference fit state in response to a change in temperature; and a dampener (108), configured to attenuate transmission of vibration through the one or more joints when the one or more joints are in the clearance fit state. (Fig. 7, 8, Paragraphs 31-32)

Re claims 2 and 15, Buchele et al. disclose a first portion (104), having a first coefficient of thermal expansion; and a second portion (102, 110, 112, 114), having a second coefficient of thermal expansion that is different than the first coefficient of thermal expansion.

Re claim 3, Buchele et al. disclose wherein: the first portion and the second portion are fixed relative to each other below a transition temperature; and the first portion and the second portion are movable relative to each other above the transition temperature. (Par. 37)

Re claims 9, and 21, Buchele et al. disclose a heating element (126), wherein the heating element is configured to heat the one or more joints.

Re claim 13, Buchele et al. disclose a locking isolator, comprising: a base (110); a linkage (102, 104) coupled to the base; a cap (head end of element 104), coupled to the linkage, opposite the base; and a dampener, coupled to the base and to the cap; and wherein: the linkage is configured to transition between an unlocked state, in which the cap is movable relative to the base (Fig 8), and a locked state, in which the cap is fixed relative to the base (Fig. 7), in response to a change in temperature; and the dampener is configured to attenuate transmission of vibration between the base and the cap when the linkage is in the unlocked state. (Paragraphs 31-32)

Re claim 14, Buchele et al. disclose wherein: the linkage (102, 104) comprises one or more joints configured to transition between a clearance fit and an interference fit in response to the change in temperature. (Paragraphs 31-32)

Re claim 16, Buchele et al. disclose wherein the linkage comprises one or more joints, wherein the linkage further comprises: a first link, coupled to the base (110) by a first joint (102, 104) of the one or more joints; and a second link (108), coupled to the first link by a second joint of the one or more joints, opposite the base, wherein the cap is coupled to the second link by a third joint (111) of the one or more joints, opposite the first link.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Buchele et al. (WO 2004/108532).
Re claim 4, Buchele et al. do not teach wherein: the first portion and the second portion are movable relative to each other below a transition temperature; and the first portion and the second portion are fixed relative to each other above the transition temperature.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the first portion and the second portion are movable relative to each other below a transition temperature; and the first portion and the second portion are fixed relative to each other above the transition temperature as it is an obvious alternate arrangement.

Claims 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Buchele et al. (WO 2004/108532) in view of Desmond (WO 2018099676).
Re claims 10, and 24, Buchele et al. do not teach a piezoelectric generator, configured to generate an electric power in response to a mechanical strain, and wherein: the piezoelectric generator is in electrical communication with the heating element; and the electric power energizes the heating element. Desmond teaches a piezoelectric generator, configured to generate an electric power in response to a mechanical strain, and wherein: the piezoelectric generator is in electrical communication with the heating element; and the electric power energizes the heating element. (Page 14, Par. 5 – Page 15, Par. 2, Fig. 4)  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a piezoelectric generator configuration of Desmond in the isolator of Buchele et al. since piezoelectric elements are well known for their use as actuation elements in dampers.

Allowable Subject Matter
Claims 31, 32, 34, 37 and 38 are allowed.

Claims 11-12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Buchele does not disclose “a locking isolator that includes one or more joints configured to transition between a clearance fit and an interference fit in response to a change in temperature”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The examiner maintains that element 104 would be “capable of “ expanding and contracting in response to a change in temperature creating an interference fit with element 102.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
October 27, 2022